DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
This office action is responsive to the amendment filed on 12/04/20.  As directed by the amendment: claims 1 and 12 have been amended; and claims 6 and 18 have been cancelled and no claims have been added.  Thus, claims 1-5 and 7-17 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 now recites “the popping portion, a dish portion at least partially surrounding a popping 
portion….”   Within the recitation “the popping portion” is introduced first and “a popping portion” is introduced thereafter and it is unclear whether the applicant intended to introduce a different limitation and/or whether the foregoing is a grammatical error regarding misplaced definite and indefinite articles “a/an” and “the/said”.   Appropriate correction is required.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mastroianni et al. (US 2015/0047511) in view of Vidojevic (US 2013/0276641)
With regard to claim 7, Mastroianni teaches a method for increasing kernel popping in a popcorn popper (FIG. 1): filling a popping portion (20) of a popcorn popper with unpopped kernels (60); and
retaining the popped kernels (FIG. 1) within the popping portion (20) with a lid assembly (32) on an opening of the popping portion (20) until the popped kernels fill the popping portion (20) (FIG. 1), thereby causing the lid assembly (32) to transition from a covering disposition to an open disposition (see FIG. 1 in which 32 is open and FIG. 3 in which 32 is closed).
Although Mastroianni teaches that “hot air may exit the plenum and circulate around the cooking surface, heating the kernels, and enabling the kernels to pop” (para. [0028]), Mastroianni does not explicitly teach supplying heated air to the popping portion so as to cause the unpopped kernels to pop and thereby fill the popping portion with popped kernels.   However, Vidojevic teaches “bowl 320 includes a base portion 322 having a plurality of apertures 324 therein … the user may then activate the air heating assembly 200 to produce and discharge heated air through the apertures 324 in the bowl 320, thereby heating the unpopped kernels….”, para. [0024]).   
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Mastroianni reference, to include supplying heated air to the popping portion so as to cause the unpopped kernels to pop and thereby fill the popping portion with popped kernels, as suggested and taught by Vidojevic, for the purpose of providing more even heating of the unpopped/uncooked kernels.

Claims 1, 2-5, 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mastroianni et al. (US 2015/0047511) in view of Vidojevic (US 2013/0276641) and De Weese (US 4,138,937).
With regard to claim 1, Mastroianni teaches a popcorn popper (FIG. 1), comprising: a base assembly (40) including a popping portion (52), the popping portion including a popping floor (54) and a kernel retention mechanism (unpopped kernels 60 situated on 54), and the kernel retention mechanism having at least one lid member (32), the lid member (32) hingedly attached to the popping portion proximate to an upper opening (FIG. 1 illustrates opening above 32 indicated via outwardly directed arrow) of the popping portion such that the lid member (32) is rotatable between a covering disposition in which the upper opening is covered by the lid member (32) and an open disposition in which at least a portion of the upper opening is uncovered by the lid member (32) (see FIG. 1 in which 32 is open and FIG. 3 in which 32 is closed).
Although Mastroianni teaches that “hot air may exit the plenum and circulate around the cooking surface, heating the kernels, and enabling the kernels to pop” (para. [0028]), Mastroianni does not explicitly teach the popping floor having perforations to vent heated air into the popping portion to cook kernels.   However, Vidojevic teaches “bowl 320 includes a base portion 322 having a plurality of apertures 324 therein … the user may then activate the air heating assembly 200 to produce and discharge heated air through the apertures 324 in the bowl 320, thereby heating the unpopped kernels….”, para. [0024]).   
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Mastroianni reference, to include the popping floor having perforations to vent heated air into the popping portion to cook kernels, as suggested and taught by Vidojevic, for the purpose of providing more even heating of the unpopped/uncooked kernels.
Mastroianni does not teach the limitation of at least one lid member is adapted to transition from the covering disposition to the open disposition in response to contact with popped kernels within the popping portion.   However, De Weese teaches the at least one lid member (120/121) is adapted to transition from the covering disposition to the open disposition in response to contact with popped kernels within the popping portion (see FIG. 1 which illustrates a closed, semi-opened, and opened position of lid 
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Mastroianni reference, such that at least one lid member is adapted to transition from the covering disposition to the open disposition in response to contact with popped kernels within the popping portion, as suggested and taught by Weese, for the purpose of providing enhanced accessibility to the cooked/popped popcorn situated therein.   
With regard to claim 12, Mastroianni teaches a popcorn popper (FIG. 1), comprising: a base assembly (40) including a popping portion (52).   
Although Mastroianni teaches that “hot air may exit the plenum and circulate around the cooking surface, heating the kernels, and enabling the kernels to pop” (para. [0028]), Mastroianni does not explicitly teach the popping portion including popping floor with perforations to vent heated air into the popping portion to cook kernels.   However, Vidojevic teaches “bowl 320 includes a base portion 322 having a plurality of apertures 324 therein … the user may then activate the air heating assembly 200 to produce and discharge heated air through the apertures 324 in the bowl 320, thereby heating the unpopped kernels….”, para. [0024]).   
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Mastroianni reference, to include the popping portion including popping floor with perforations to vent heated air into the popping portion to cook kernels, as suggested and taught by Vidojevic, for the purpose of providing more even heating of the unpopped/uncooked kernels.
Although Mastroianni does teach a popping portion and popped kernels could be released into a dish portion via manual human intervention, the citation does not teach as claimed a popping portion with a dish portion at least partially surrounding the popping portion and a retainer for holding unpopped kernels within the popping portion wherein the retainer transitions between an initial covering position and an open disposition in which popped kernels are released into the dish portion.   However, Reese teaches a popping portion (40) with a dish portion (dish portion surrounding cooking pot 40 as illustrated in FIG. 1; col. 5, ln. 29-34) at least partially surrounding the popping portion (40) and a retainer (120/121) for 
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Mastroianni reference, such that the popping unit 20 of Mastroianni includes therein a popping portion with a dish portion at least partially surrounding the popping portion and a retainer for holding unpopped kernels within the popping portion wherein the retainer transitions between an initial covering position and an open disposition, as suggested and taught by Weese, for the purpose of providing enhanced accessibility to the cooked/popped popcorn situated therein.   
With regard to claim 2, Mastoianni and Vidojevic teach the invention as claimed; however, Mastoianni does not teach the lid member having a plurality of lid members.   However, De Weese teaches the kernel retention mechanism includes a plurality of lid members (120, 121), each lid member being individually hingedly attached (at location 122) to the upper opening (FIG. 1), wherein each lid member (120, 121) is individually rotatable between the covering disposition and the open disposition (see FIG. 1 which illustrates a closed, semi-opened, and opened position of lid members 120/121).
With regard to claim 3, De Weese teaches at least one of the plurality of lid members (120, 121) further comprises a limit stop member (portions of 120a/121a), the limit stop member interfacing with a popping wall (portion of wall include 122) to limit a travel amount of the corresponding lid member (120/121) between the covering disposition and the open disposition (see FIG. 1 which illustrates a closed, semi-opened, and opened position of lid members 120/121).
With regard to claim 4, De Weese teaches the travel amount is equal to or less than a 90 degree angle defined between an upper opening plane and a lid member plane (FIG. 1 illustrates a movement angle for each lid 120/121 in a closed, semi-opened, and opened position which is less than 90 degrees).
With regard to claim 5, De Weese teaches the at least one lid member (120/121) includes a plurality of lid openings (130-133), said lid openings adapted to allow air flow through the lid member with the lid member in the covering disposition (FIG. 2).

With regard to claim 9, De Weese teaches at one lid member includes a limit stop member (portions of 120a/121a), and wherein the step of individually rotating each lid (120/121), further comprises: limiting a maximum rotation angle for at least one of the lid members though interaction of the limit stop member and the popping portion (see FIG. 1 which illustrates a closed, semi-opened, and opened position of lid members 120/121).
With regard to claim 10, De Weese teaches limiting the maximum rotation angle to between 0 degrees and 90 degrees (FIG. 1 illustrates a movement angle for each lid 120/121 in a closed, semi-opened, and opened position which is less than 90 degrees).
With regard to claim 11, De Weese teaches the lid assembly includes a plurality of lid openings (130-133) and wherein the method further comprises: exhausting heated air though the plurality of lid openings when the lid portion is in the covering disposition (heated air generated via motor 90 and fan 100 would move through the popcorn chamber and out via the openings 130-133).
With regard to claim 13, De Weese teaches the retainer for holding unpopped kernel (portion within 40 that includes 120/121) rotatably transitions between the initial covering disposition and the open disposition (see FIG. 1 which illustrates a closed, semi-opened, and opened position of lid members 120/121).
With regard to claim 14, De Weese teaches the retainer for holding unpopped kernel (portion within 40 that includes 120/121) comprises a lid assembly that is hingedly (122) attached proximate an upper opening of the popping portion (col. 5, ln. 29-34).
With regard to claim 15, De Weese teaches the lid assembly comprises a plurality of lid members (120/121), each lid member being individually hingedly attached proximate the upper opening (col. 5, ln. 29-34).

With regard to claim 17, De Weese teaches the maximum rotation angle is limited from about 0 degrees to about 90 degrees (FIG. 1 illustrates a movement angle for each lid 120/121 in a closed, semi-opened, and opened position which is less than 90 degrees).


Response to Arguments
Applicant’s arguments with respect to the claims have been considered and are addressed hereafter.   
At pg. 5 of Applicant’s response of 12/04/20 it is stated that “the lid is disclosed as part of the 
carafe which is later illustrated a s a serving container in figure 5…”   The Applicant’s assertion is respectfully traversed.   The cited portion of Mastroianni teaches that carafe 22 has an open bottom 26 in which it is stated “the carafe 22 has an open bottom 26 which detachably connects to the blower unit 24….”, para. [0027] and “once the kernels pop, they may expand upward into the carafe through the carafe open bottom 26….”, para. [0028].   At pg. 5 of Applicant’s response it is further stated that “the pending application clearly differentiates the popping portion 114 from the cover assembly 102 which is adapted to be used as a serving bowl….”   The Examiner respectfully submits that the aforementioned features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   The Applicant’s response at pg. 6 further states that “the function of the element 32 in Mastroianni is related to airflow and has nothing to do with releasing popped kernels….”, it is respectfully submitted that the asserted combination with De Weese would still allow for the release of airflow (thereby not modifying or rendering the primary citation inoperable for its intended purpose) but would further provide an additional function of allowing for popped corn to be released from within the primary popped location 22.    The Applicant’s response at pg. 6 further states “Applicant asserts that De Weese does not disclose openings as required by claim 1.”   

Request for Examiner Interview
To help expedite the processing of the instant patent application, the Examiner is amendable to conducting an Examiner Interview in the interest of compact prosecution.    The Examiner would like to discuss proposed claim amendments with the Applicant’s representative.   

	
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761